  Case 3:12-cv-00469-N Document 70 Filed 08/26/19        Page 1 of 8 PageID 1396


                      UNITED STATES DISTRICT COURT
                    FOR THE NOTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

___________________________________________




      Robert Sparks,
            Petitioner,                             3:12-CV-469-N

             v.

      Lorie Davis,
             Director, TDCJ.




                   MOTION FOR A STAY OF EXECUTION

      In order to prevent the “unacceptable risk that persons with intellectual

disability will be executed” Sparks moves for a stay of execution so that his court

appointed counsel can adequately and effectively investigate and prepare his

intellectual disability claim for presentation in subsequent state habeas proceedings

and successive federal habeas proceedings. Moore v. Texas, 137 S. Ct. 1039, 1051

(2017). This motion is filed to give meaningful effect to Sparks’ pending motion for

funding for a Neuropsychologist which has been on file since July 26, 2019. Sparks

is set to be executed on September 25, 2019.

      Authority for this Court to stay the pending execution date comes from 28

U.S.C. § 2251 which states in relevant part:
                                         1
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19          Page 2 of 8 PageID 1397



      (a) IN GENERAL.-(1) PENDING MATTERS.-A justice or judge of
      the United States before whom a habeas corpus proceeding is pending,
      may, before final judgment or after final judgment of discharge, or
      pending appeal, stay any proceeding against the person detained in any
      State court or by or under the authority of any State for any matter
      involved in the habeas corpus proceeding.

      (2) MATTER NOT PENDING.-For purposes of this section, a habeas
      corpus proceeding is not pending until the application is filed.

      (3) APPLICATION FOR APPOINTMENT OF COUNSEL.-If a State
      prisoner sentenced to death applies for appointment of counsel pursuant
      to section 3599(a)(2) of title 18 in a court that would have jurisdiction
      to entertain a habeas corpus application regarding that sentence, that
      court may stay execution of the sentence of death, but such stay shall
      terminate not later than 90 days after counsel is appointed or the
      application for appointment of counsel is withdrawn or denied.

      Pursuant to § 2251(a)(1) this Court has jurisdiction to grant a stay because this

court previously issued a final judgment in Sparks’ habeas proceedings. See Doc.

no. 62.

      Further, although Sparks has federally appointed counsel, counsel have a

pending funding motion under § 3599(a)(2) requesting the assistance of a

neuropsychologist. Section 3599(a)(2)’s right to counsel clearly encompasses the

assistance of a neuropsychologist in Sparks case as shown by the broad command

that indigent capital defendant’s “shall be entitled to the appointment of one or more

attorneys and the furnishing of such other services . . .” reasonably necessary to their

case. Id.




                                           2
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19           Page 3 of 8 PageID 1398



      Of course, the Supreme Court had held that District Court’s have the authority

issues a stay as soon as a motion requesting the appointment of counsel has been

filed. McFarland v. Scott, 512 U.S. 849 (1994). In McFarland, the Court held that

the funding statute and stay statute “must be read in pari materia to provide that

once a capital defendant invokes his right to appointed counsel, a federal court also

has jurisdiction under § 2251 to enter a stay of execution. Because § 2251 expressly

authorizes federal courts to stay state-court proceedings ‘for any matter involved in

the habeas corpus proceeding,’ the exercise of this authority is not barred by the

Anti-Injunction Act.” Id. at 858.

      The leading Fifth Circuit case supporting the issuance of a stay is in re Hearn,

376 F.3d 447 (5th Cir. 2004). In Hearn, the petitioner requested appointment of

counsel to file a subsequent federal habeas petition based upon Atkins v. Virginia.

Id.at 450. The petitioner also requested a stay of execution. Id. First, the Court in

Hearn addressed the propriety of appointing counsel and resources to pursue a

subsequent petition. The Court noted the relevant statutes, “[o]n their face, . . . grant

indigent capital prisoners a mandatory right to qualified legal counsel and reasonably

necessary legal services in all federal post-conviction proceedings. Needless to say,

this is not language of limitation.” Id.at 451. The Court noted that both attorneys

and reasonably necessary services are just as important to preparing a successive

petition as an initial petition: “It seems clear to us that the McFarland Court would

                                           3
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19           Page 4 of 8 PageID 1399



have been just as concerned with a capital prisoner in need of investigating a

successive habeas petition, based on a claim previously unavailable to the prisoner,

as it was with the capital prisoner seeking to file an initial petition.” Id.at 452.

      On facts similar to those presented by Sparks in his motion for funding, the

Fifth Circuit decided Hearn had established the “modest evidentiary threshold”

necessary for the appointment of counsel and related services. Id. at 455. The Court

then moved onto to the propriety of granting a stay of execution when no habeas

application was pending. The Court held “[i]n accordance with the reasoning

of McFarland, we find that a stay of execution is imperative to ensure the effective

presentation of Hearn's application for authority to file his Atkins claim.” Id.at 458.

Along the same lines, a stay of execution is necessary to give this Court time to rule

upon Sparks’ funding motion and to allow development of the intellectual disability

claim prior to filing habeas applications.

      It should be noted that Sparks has at all times been diligent throughout the

post-conviction process. His initial round of habeas proceedings is still pending

before the United States Supreme Court.           Supreme Court Doc. no. 18-9227.

Immediately after his execution date was set Sparks submitted a stay of execution

related to the pending petitioner for certiorari before the Supreme Court. Id. The

Stay was submitted on July 17, 2019, and remains pending. Next, not wanting to




                                             4
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19           Page 5 of 8 PageID 1400



present last minutes stays and petitions, Sparks moved this Court for the necessary

assistance to present his intellectual disability claim to the state and federal courts.

      Importantly, the intellectual disability claim was not previously available to

Sparks. In Cathey v. Davis, another intellectual disability case, the Fifth Circuit

explained that claims “must have some possibility of merit to be considered

available.” 857 F.3d 221 (5th Cir. 2017). The Court found that Cathy could not

have previously presented his intellectual disability claim in state habeas (and

therefore in federal habeas) because prior to Moore v. Texas the judicially created

Briseno factors would have absolutely precluded relief to Cathy based upon his IQ

scores slightly above the artificial 70 cut off previously in effect in Texas. Cathey’s

holding was reaffirmed last week in in re Johnson where the Fifth Circuit once again

pretermitted a successive habeas application on the grounds that Moore now made

it possible for a petitioner to obtain relief which would previously have been

impossible under the now verboten Briseno factors. 19-20552, 2019 WL 3814384

(5th Cir. Aug. 14, 2019), as revised (Aug. 15, 2019).

      Likewise, this is the first chance that Sparks has had to present this claim to

the state (and therefore federal) courts. Moore was not released until Mar 28, 2017,

and without Moore, a petitioner like Sparks would have no chance at obtaining

habeas relief in Texas. Moore was not available to Sparks when he filed his

subsequent state writ on February 21, 2014, nor, for that matter, was Hall v. Florida,

                                           5
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19         Page 6 of 8 PageID 1401



572 U.S. 701 (2014), which was decided on May 27, 2014. Indeed, Sparks’ initial

habeas proceedings were still working their way through the federal court system

when the Respondent asked for an extension to file her reply in the Supreme Court

on June 10, 2019, and then surprised Sparks by urging the Dallas County District

Attorney to request an execution date a few days later.

      For a Petitioner like Sparks, whose only well document IQ test comes in at

75, Moore was a necessary precursor to obtaining habeas release. For example, prior

to Moore, Texas Courts were permitted to discount “the lower end of the standard-

error range associated with those scores.” Moore v. Texas, 137 S. Ct. 1039, 1047

(2017). Further, rather than focusing on the many adaptive deficits for a petitioner

like Sparks, Texas would simply focus on the condemned inmates perceived

strengths, “[b]ut the medical community focuses the adaptive-functioning inquiry

on adaptive deficits.” Id.at 1050. Texas also required petitioners to prove that their

deficits were not related to some other mental illness, which would have been hard

for Sparks who also suffers from a psychotic disorder, depression, and antisocial

personality disorder. See Doc. 66, Appendix B, p. 17. Now that Sparks initial

federal habeas proceedings nearing the end, Sparks is looking ahead to timely file

subsequent state and federal habeas petitions.

      Without a stay of execution, it is likely that Texas will execute an

intellectually disabled man. Sparks ask for a stay of execution for at least 90 days

                                          6
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19        Page 7 of 8 PageID 1402



so that he can effectively present his intellectual disability claim to the state and

federal courts.


                                             Respectfully submitted,


                                             /s/ Jonathan Landers
                                             Jonathan Landers
                                             TBN 24070101
                                             917 Franklin, Ste. 300
                                             Houston, Texas 77002
                                             Tel. (713) 685-5000
                                             Fax. (713) 513-5505

                                             Seth Kretzer
                                             TBN: 24043764
                                             Law Offices of Seth Kretzer
                                             440 Louisiana Street; Suite 1440
                                             Houston, TX 77002
                                             seth@kretzerfirm.com

                                             [Tel.] (713) 775-3050
                                             [Fax] (713) 929-2019

                                             ATTORNEYS FOR PETITIONER



                          CERTIFICATE OF CONFERENCE

      On August 26, 2019, Ellen Stewart Klein, attorney for Lorie Davis, verified
that she is opposed to this motion.
                                             /s/ Jonathan Landers




                                         7
  Case 3:12-cv-00469-N Document 70 Filed 08/26/19       Page 8 of 8 PageID 1403




                             CERTIFICATE OF SERVICE

      A copy of this motion is being sent to Ellen Stewart Klein, Attorney for Lorie
Davis, via the ECF system.


                                             /s/ Jonathan Landers




                                         8
